       Case 2:20-cv-00233-SMJ    ECF No. 27   filed 03/16/21   PageID.147 Page 1 of 2


                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
1
                                                                   Mar 16, 2021
2                                                                      SEAN F. MCAVOY, CLERK



3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     JARED JACKSON,                            No.   2:20-cv-00233-SMJ
5
                              Plaintiff,
6                                              ORDER DISMISSING
                 v.                            DEFENDANT LIVE NATION
7                                              ENTERTAINMENT, INC.
     LIVE NATION ENTERTAINMENT
8    INC., a Delaware Corporation; LIVE
     NATION WORLDWIDE INC, a
9    Delaware Corporation; CENTER
     STAGE INDUSTRIES LLC, a
10   Washington Limited Liability
     Company; CONSCIOUS
11   ENTERTAINMENT GROUP LLC, a
     Washington Limited Liability
12   Company; and CHAD CRAIG, doing
     business as A WAY OF LIFE
13   PRODUCTIONS doing business as
     AWOL PRODUCTIONS,
14
                              Defendants.
15

16         Before the Court, without oral argument, is the parties’ Stipulation for

17   Dismissal Without Prejudice of Defendant Live Nation Entertainment, Inc., ECF

18   No. 26. Consistent with the parties’ agreement and Federal Rule of Civil Procedure

19   41(a)(1)(A)(ii), IT IS HEREBY ORDERED:

20


     ORDER DISMISSING DEFENDANT LIVE NATION ENTERTAINMENT,
     INC. – 1
       Case 2:20-cv-00233-SMJ       ECF No. 27      filed 03/16/21   PageID.148 Page 2 of 2




1          1.     The parties’ Stipulation for Dismissal Without Prejudice of Defendant

2                 Live Nation Entertainment, Inc., ECF No. 26, is GRANTED.

3          2.     All claims against Live Nation Entertainment, Inc. are DISMISSED

4                 WITHOUT PREJUDICE, with all parties to bear their own costs and

5                 attorney fees.

6          3.     The Clerk’s Office is directed to AMEND the caption as follows:

7                 JARED JACKSON,

8                                      Plaintiff,

9                              v.

10                LIVE NATION WORLDWIDE INC, a Delaware Corporation;
                  CENTER STAGE INDUSTRIES LLC, a Washington Limited
11                Liability Company; CONSCIOUS ENTERTAINMENT GROUP
                  LLC, a Washington Limited Liability Company; and CHAD
12                CRAIG, doing business as A WAY OF LIFE PRODUCTIONS
                  doing business as AWOL PRODUCTIONS,
13
                                       Defendants.
14
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
15
     provide copies to all counsel.
16
           DATED this 16th day of March 2021.
17

18                             __________________________
                               SALVADOR MENDOZA, JR.
19                             United States District Judge

20


     ORDER DISMISSING DEFENDANT LIVE NATION ENTERTAINMENT,
     INC. – 2
